Citation Nr: 1520805	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-27 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri 


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to a service-connected right ankle disability.

2.  Entitlement to service connection for a right knee disability as secondary to the service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to May 1976.

This appeal to the Board of Veterans' Appeals (Board) is from August 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In pertinent part, the August 2010 rating decision denied serivce connection for a low back disbaility on a direct basis and as secondary to left lower extremity disbiality.  The August 2010 rating decision denied serivce connection for both the low back and right knee disabilities only as secondary to service-connected right ankle disability.  In Novemebr 2013, the Board remanded this case.  


FINDINGS OF FACT

1.  A low back disbaility, diagnosed as degenerative joint and disc disease with compression fracture deformities of the tenth and eleventh thoracic vertebrae with anterior spurring and facet arthrosis of the fourth and fifth lumbar vertebrae, is attributable to service.  

2.  The Veteran's right knee disbaility is not etiologically related to his right ankle disability.  

CONCLUSIONS OF LAW

1.  A low back disbaility, diagnosed as degenerative joint and disc disease with compression fracture deformities of the tenth and eleventh thoracic vertebrae with anterior spurring and facet arthrosis of the fourth and fifth lumbar vertebrae, was  incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


2.  A right knee disability is not proximately due to, the result of, or aggravated by the service-connected right ankle disability.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim of service connection for a low back disability is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

With regard to the right knee, the Veteran was provided with the relevant VCAA notice and information in a January 2011 letter prior to the initial adjudication of the right knee claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service medical records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition, which was then updated with an addendum opinion.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Low Back

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's STRs are negative for any low back disability.  They do document a right ankle injury which has resulted in service connection being granted for right ankle disbiality.  The exact cicumstances of the injury was not docuemtned.  

The Veteran was afforded a VA examination in April 2011.  At that time, the Veteran reported that he injured his low back during service in the incident where he jumped and also injured his right ankle.  He indicated that he noticed pain and cracking which has remained.  He denied any post-serivce back injuries.  The VA examiner noted no inservice back disbaility, but ultimately only provided an opinion regarding secondary serivce connection, opining that the current low back disability, degenerative joint and degenerative disc disease, was not caused by the right ankle disability.  A later addendum indicated that the current diagnosis was also not aggravated by the right ankle disability.  

The  Veteran has also submitted a private provider's medical opinion, dated in September 2013.  The examiner noted that he had been treating the Veteran for over a year for various medical problems, including low back pain.  It was noted that recent x-rays of the back showed fracture deformities of the tenth and eleventh thoracic vertebrae with anterior spurring and facet arthrosis of the fourth and fifth lumbar vertebrae.  The examiner indicated that these x-rays, as well as physical findings, were consistent with injury to the spine caused in falls where the landing is on his backside.  The Veteran described an inservice fall (also involving the ankle) and reported that he did not recall any other fall that would have been sonficant enough to have caused fractures or pain.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the crux of the matter is whether the Veteran provided an accurate history to the private examiner.  The STRs definitely document a right ankle injury, but neglect to describe the circumstances in detail.  No back injury was noted in those records, but the Veterna maintains that he did injure his back and has had continued to have problems.  The Board finds persuasive the private examiner's opinion that the injury described would be consistent with the current medical including x-ray findings.  Therefore, and in affording the Veteran all reasonable doubt, serivce connection is warranted for his back disbaility.  Since serivce connection is being granted on a direct basis, there is no need to consider secondary serivce connection.  

Right Knee

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

In this case, when the Veteran was examined in April 2011, x rays showed minimal lateral superior tiny patellar spur on the right knee, but were otherwise normal.  The examiner noted that the Veteran walked with a limp, but he had a known right ankle problem.  The examiner indicatd that the forces would be shifted more to the less symptomatic side (left) and would cause increase force or wear on the left rather than the right in terms of  biomechanical considerations.  The examiner opined that the record did not establish a temporal continuity between the Veteran's service-connected ankle problem and the onset of his right knee symptoms nor did it establish a logical nexus explanation between the right ankle arthritis and his right knee condition.  The examiner noted that the right knee condition was minimal and not unexpected for the Veteran's age.  It was the examiner's opinion that it was less likely as not that the right knee condition was caused by or secondary to the the right ankle condition. 

Although the private provider noted that the Veteran had complained of knee popping, he did not provide any medical opinion regarding the etiology.  

In Ajnaury 2014, a medical addendum was prepared to supplement the prior VA opinion which was rendered by a board certified rheumatologist.  As noted by the private examiner, this examiner noted that the Veterna's right ankle condition, if it were to affect the gait, would lead the Veteran to favor the left knee and not the right, subsequently putting more stress on the left knee.  The gait would typically be altered so that more of the weight bearing part of the stride is spent on the left leg.  So, there is not a biomechanical explanation as to why a right knee condition would be aggravated by the right ankle.  The examiner noted that more telling are the imaging results of the Veteran's knees.  These show that he has the same degree of degenerative change in both knees.  If the right knee were aggravated by the right ankle condition, which has been present for nearly four decades, the effect would be a significantly greater degree of degenerative change present in the right knee.  Furthermore, as noted by the prior opinion, the Veteran's right knee degenerative change is of a degree not unexpected for his age.  If it were aggravated by the right ankle condition, which has been present for decades, it would be expected to be significantly worse than normal for his age.  For these reasons, the examiner opined that the right knee condition is not aggravated by his service-connected right ankle condition.  

In this case, the VA exmainers were aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  Cumulatively, the Board therefore attaches significant probative value to the opinions, and the most probative value in this case, as taken together, they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Accoridngly, the Board finds that the claimed right knee disbaility is not etiologically related to the serivce-connected right ankle disbaility.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for a low back disbaility, diagnosed as degenerative joint and disc disease with compression fracture deformities of the tenth and eleventh thoracic vertebrae with anterior spurring and facet arthrosis of the fourth and fifth lumbar vertebrae, is granted.  

Serivce connection for a right knee disbaility as secondary to serivce-connected right ankle disbiality is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


